UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7738



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RONALD FIELDS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. N. Carlton Tilley, Jr.,
Chief District Judge. (CR-89-251, CA-02-650-1)


Submitted:   January 16, 2003             Decided:   January 27, 2003


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ronald Fields, Appellant Pro Se. Anna Mills Wagoner, United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ronald Fields seeks to appeal the district court’s judgment

accepting the magistrate judge’s recommendation and denying relief

on Fields’ Fed. R. Civ. P. 60(b) motion, which the district court

construed under 28 U.S.C. § 2255 (2000) and concluded the motion

was successive and unauthorized under 28 U.S.C. § 2244(d).    Fields

also seeks to appeal the district court’s order and judgment

accepting the magistrate judge’s recommendation and denying relief

on Field’s subsequent 28 U.S.C. § 2255 (2000) motion, which the

district court also concluded was successive and unauthorized under

28 U.S.C. § 2244(d).

     An appeal may not be taken from the final order in a habeas

corpus proceeding unless a circuit justice or judge issues a

certificate of appealability. 28 U.S.C. § 2253(c)(1) (2000). When,

as here, a district court dismisses a § 2255 motion solely on

procedural grounds, a certificate of appealability will not issue

unless the petitioner can demonstrate both “(1) ‘that jurists of

reason would find it debatable whether the petition states a valid

claim of the denial of a constitutional right’ and (2) ‘that

jurists of reason would find it debatable whether the district

court was correct in its procedural ruling.’”       Rose v. Lee, 252

F.3d 676, 684 (4th Cir.) (quoting Slack v. McDaniel, 529 U.S. 473,

484 (2000)), cert. denied, 122 S. Ct. 318 (2001).   We have reviewed

the record and conclude for the reasons stated by the district


                                2
court that Fields has not made the requisite showing.             See United

States v. Fields, Nos. CR-89-251; CA-02-650-1 (M.D.N.C. Oct. 21,

2002).    Accordingly, we deny a certificate of appealability and

dismiss the appeal.           We dispense with oral argument because the

facts    and   legal    contentions    are   adequately   presented     in   the

materials      before   the    court   and   argument   would   not    aid   the

decisional process.




                                                                      DISMISSED




                                        3